[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1546

                      UNITED STATES,

                        Appellee,

                            v.

           ALTON N. GRAY, JR., a/k/a DAN GRAY,

                  Defendant, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Shane Devine, Senior District Judge]

                          Before

                 Torruella, Chief Judge,
           Selya and Boudin, Circuit Judges.

 Alton N. Gray, Jr. on brief pro se.
 Paul M. Gagnon, United States Attorney and Jean B. Weld,
Assistant U.S. Attorney on Motion for Summary Disposition.

December 1, 1998

        Per Curiam.  We have reviewed carefully the record in
this case, including the briefs of the parties.  We affirm.
          Since the record indicates that Gray received notice
of the government's impending seizure of the property at 412
Granite Street both in his indictment and in his plea
agreement, his claim that he was not given adequate notice is
without merit.  Moreover, there is nothing in the record to
indicate that, with the exception of a "hot tub and spa" and a
"solar dome for the spa," any of the items sought by Gray were
ever seized by the government.  While the record indicates that
the spa and its dome were seized, as appurtenances to the
property they were properly returned to the bank which held the
mortgage on 421 Granite Street.  In any event, any claim Gray
might have had to these items was abandoned in his plea
agreement.
          Affirmed.  See 1st Cir. Loc. R. 27.1.